Citation Nr: 0935075	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-28 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the claim should be granted.

2.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia with gastric ulcer and intermittent 
functional gastroenteritis.

3.  Entitlement to a compensable disability rating for 
allergic rhinitis with history of sinusitis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
denied in an unappealed rating decision issued in November 
2004.

2.  The subsequently received evidence is not sufficient to 
raise a reasonable possibility of substantiating the 
hypertension claim.

3.  At no point during the pendency of his claim has the 
Veteran's hiatal hernia with gastric ulcer and intermittent 
functional gastroenteritis: (1) approximated a moderate ulcer 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations; or (2) been productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

4.  At no point during the pendency of the claim has the 
Veteran's allergic rhinitis with history of sinusitis been 
productive of polyps; greater than 50 percent obstruction of 
the nasal passages on both sides; complete obstruction on one 
side; one or two episodes of sinusitis per year requiring bed 
rest, treatment by a physician, and antibiotic treatment 
lasting four to six weeks; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  The criteria for a disability rating in excess of 10 
percent for hiatal hernia with gastric ulcer and intermittent 
functional gastroenteritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7301 to 7329, 7331, 7342, 
and 7345 to 7348 (2008).

3.  The criteria for a compensable disability rating for 
allergic rhinitis with history of sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6510-
6514, 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of entitlement to 
service connection for hypertension.  He is also seeking a 
disability rating in excess of 10 percent for hiatal hernia 
with gastric ulcer and intermittent functional 
gastroenteritis, and a compensable disability rating for 
allergic rhinitis with history of sinusitis.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Also, the Board notes that for a claim to reopen a previously 
denied claim for service connection, the VCAA requires that 
VA provide a notice letter that describes the basis of the 
previous denial, as well as the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denial.  The 
failure to provide this notice prior to the adjudication of a 
veteran's claim generally constitutes prejudicial error by 
VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in June 2003, November 2006, June 2007, July 2007, 
June 2008, and October 2008.  Although the Veteran was not 
provided complete notice until after the initial adjudication 
of the claim, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicated the 
claims based upon all evidence of record before the case was 
returned to the Board.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records 
and Social Security Administration (SSA) records.  Moreover, 
the Veteran has been afforded several examinations in 
response to his claims.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

(CONTINUED ON NEXT PAGE)



Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

Hiatal Hernia With Gastric Ulcer and Intermittent Functional 
Gastroenteritis

Hiatal hernias are rated under Diagnostic Code (DC) 7346.  
Under DC 7346, symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health warrant a 60 percent evaluation; persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, 
warrants a 30 percent evaluation; two or more of the symptoms 
for the 30 percent evaluation of less severity warrant a 10 
percent evaluation.  38 C.F.R. § 4.114, DC 7346.

Gastric ulcers are rated under DC 7304.  Under those rating 
criteria, a mild ulcer with recurring symptoms once or twice 
yearly warrants a 10 percent rating.  A 20 percent rating is 
assigned for a moderate ulcer manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A moderately severe gastric ulcer that is 
less than severe but that causes impairment of health 
manifested by anemia and weight loss, or that results in 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year warrants a 40 
percent rating.  When there is a severe gastric ulcer 
manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, the 
maximum assignable 60 percent rating is warranted.  38 C.F.R. 
§ 4.114, DC 7304.

Ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 
are not combined with each other.  A single evaluation is 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114.

Allergic Rhinitis With History of Sinusitis

Allergic rhinitis is evaluated under DC 6522.  Under DC 6522, 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Allergic rhinitis with polyps warrants a 30 percent 
rating.  38 C.F.R. § 4.97, DC 6522.

Sinusitis is evaluated under DCs 6510-6514.  Under these 
codes, a noncompensable evaluation is awarded where the 
condition is detected by x-ray only.  A 10 percent evaluation 
is warranted where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted where there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, DCs 6510-6514. 

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

New and Material Evidence

Although the RO subsequently determined that new and material 
evidence had been submitted to reopen the Veteran's claim, 
the Board must determine on its own whether new and material 
evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for hypertension was denied 
in an unappealed Board decision issued in November 2004 
because hypertension was not found to have been incurred or 
aggravated in service or within one year of service.

The subsequently received evidence includes VA and private 
treatment records, as well as SSA records.  However, none of 
this evidence relates to whether the Veteran's hypertension 
disability began in service or within one year of service, or 
is otherwise etiologically related to service.  Thus, it is 
not sufficient to establish a reasonable possibility of 
substantiating the claim.

The subsequently received evidence also includes an August 
2007 VA examination.  On that examination, the Veteran 
reported that he was told in 1977, 1981, and 1985 that he had 
high blood pressure, but that he never received medication.  
The VA examiner opined that the Veteran's hypertension 
occurred after his release from service, and that there was 
no connection between the Veteran's hypertension and his 
service.  The examiner noted that there were no entries in 
the Veteran's service treatment records for hypertension.  
The examiner also noted that although the Veteran did have 
several borderline pressure measurements, these were taken 
while he was under stress, and he did not require any 
antihypertensive medications while in the service.  

The August 2007 evidence is new, but it is not sufficient to 
establish a reasonable possibility of substantiating the 
Veteran's claim.  While the examiner noted the Veteran's 
contentions that he was diagnosed with high blood pressure in 
service, and that the Veteran had several borderline 
measurements taken while under stress, the August 2007 VA 
examiner's opinion is that hypertension is not related to 
service, and thus the examination report weighs against the 
Veteran's claim.  As the evidence is unfavorable, it is not 
sufficient to establish a reasonable possibility of 
substantiating the Veteran's claim.

Accordingly, the evidence submitted is not new and material 
and reopening of the claim is not in order.

Increased Ratings

Hiatal Hernia With Gastric Ulcer and Intermittent Functional 
Gastroenteritis

After reviewing the record, the Board finds that the 
Veteran's hiatal hernia with gastric ulcer and intermittent 
functional gastroenteritis does not approximate the criteria 
for a disability rating in excess of 10 percent.

May 2003 VA treatment records indicate that the Veteran 
presented with chest pain and tightness and described a 
feeling of weight on the chest associated with diaphoresis.  
It was noted that he had had two episodes of vomiting.  

On a November 2003 VA examination, the Veteran complained of 
heartburn, epigastric pain, scapular pain, reflux, 
regurgitation of stomach contents, nausea and vomiting.  The 
Veteran reported that the symptoms occurred intermittently, 
as often as every week, with each occurrence lasting one to 
two hours, and that the ability to perform daily functions 
during flare-ups was hampered by getting nervous, tense, and 
frustrated.  The Veteran also reported pain under the breast 
bone.  The Veteran was noted to be well-developed, well-
nourished, and in no acute distress.  An upper 
gastrointestinal series was noted to be abnormal, with 
findings showing mild reflux without hiatal hernia, 
inflammatory or erosive changes, or other complication in the 
esophagus.  Stomach and proximal duodenum were noted to be 
within normal limits.  The examiner diagnosed the Veteran as 
having a hiatal hernia, with no objective evidence of gastric 
ulcer, which did not cause significant anemia or 
malnutrition. 

February 2007 VA treatment notes indicate that the Veteran 
was hospitalized with complaints of nausea, vomiting and 
diarrhea after eating peanut butter four days before, which 
he reported as being tainted.  The Veteran was diagnosed as 
having gastroenteritis.  March 2007 treatment notes indicate 
that the Veteran complained of nausea, vomiting and diarrhea, 
and again reported that he might have eaten something bad.  
The Veteran was again diagnosed as having gastroenteritis.  

On an August 2007 QTC examination, the Veteran reported being 
hospitalized overnight in February 2007, but that he had not 
had nausea, vomiting, or abdominal pain since then.  The VA 
examiner stated that the Veteran's gastrointestinal condition 
did not cause malnutrition or significant anemia.  The 
examiner stated that there currently was no pathology to 
render a diagnosis, and that the Veteran's condition was 
likely intermittent and might be considered intermittent 
functional gastroenteritis.  The examiner also noted that 
there were no objective factors present at the time, and that 
there were no medical treatments at the time for 
gastroenteritis.

The Veteran was afforded another QTC examination in June 
2008.  The Veteran reported at the time that he had had 
multiple episodes of abdominal discomfort, pain, nausea, and 
vomiting, which he currently had once or twice per year.  He 
stated that he usually had to go to the emergency room and be 
given intravenous medication, and that those episodes usually 
ended up with him having diarrhea.  Examination of the 
abdomen was normal, and the QTC examiner stated that the 
Veteran's hiatal hernia and GI conditions did not cause 
significant anemia or malnutrition.  The Veteran was 
diagnosed as having hiatal hernia with no evidence of gastric 
ulcer at the time.  

August 2008 private treatment records indicate that the 
Veteran reported intermittent problems with vomiting and 
nausea that seemed to occur in an annual fashion.  It was 
noted that he had reflux and indigestion, especially at 
night, but that he had no dysphagia, hematemesis, weight 
loss, or melena.  The Veteran was assessed as having 
gastroesophageal reflux disease and intermittent, annual 
symptoms of vomiting.

The Board finds that the above evidence reflects that the 
criteria for a higher disability rating under both DC 7304 
for gastric ulcers and DC 7346 for hiatal hernias have not 
been met.  

First, the evidence does not show a moderate ulcer manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations.  During the pendency of the 
Veteran's appeal, there has been no symptomatology attributed 
to a gastric ulcer and, on both November 2003 and June 2008 
QTC examinations, there was found to be no evidence of 
gastric ulcer.

The Board notes the Veteran's treatment for nausea and 
vomiting in May 2003 and February 2007.  However, neither 
episode was attributed by the medical provider to a gastric 
ulcer or any chronic functional gastroenteritis condition.  
In this regard, the Board notes that the Veteran reported in 
February 2007 that he believed his stomach problems were due 
to something that he ate.

The Board also notes the August 2008 private treatment 
records indicating that the Veteran had intermittent problems 
with vomiting and nausea that seemed to occur in an annual 
fashion.  Even if such symptomatology were to be considered 
as associated with a gastric ulcer or a chronic functional 
gastroenteritis condition, such symptomatology would most 
closely approximate the criteria for a 10 percent rating 
under DC 7304, which contemplates a mild ulcer with recurring 
symptoms once or twice yearly.

Second, the evidence does not show that the Veteran's hiatal 
hernia has been productive of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
Veteran has been noted not to have dysphagia, but has 
reported epigastric pain, scapular pain, reflux, 
regurgitation, pain under the breast bone, and some 
intermittent nausea and vomiting.  However, none of the 
Veteran's symptoms have been shown to be productive of 
considerable impairment of health.  It has been repeatedly 
noted that the Veteran's condition has not caused 
malnutrition or significant anemia, and November 2003 
diagnostic testing indicated mild reflux without hiatal 
hernia, inflammatory or erosive changes, or other 
complication in the esophagus.  Furthermore, the Veteran's 
hiatal hernia or reflux symptomatology has never been noted 
in the medical record to have caused any significant health 
problems for the Veteran, and treatment for the condition has 
been infrequent.

Thus, the Board finds that the Veteran's reflux and hiatal 
hernia symptoms most closely approximate symptoms such as 
recurrent epigastric distress and pyrosis of less severity 
than "considerable impairment of health."  Accordingly, a 
disability rating in excess of 10 percent is not warranted 
under either DC 7304 or DC 7346.  Consideration has been 
given to assigning a staged rating; however, at no time 
during the period in question has the Veteran's disability 
warranted a rating in excess of that discussed above.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Allergic Rhinitis With History of Sinusitis

The Board finds that the Veteran's allergic rhinitis with 
history of sinusitis does not approximate the criteria for a 
compensable disability rating.

Generally, nasal examinations noted in VA treatment records 
have been unremarkable.  The oropharynx was found to be 
within normal limits in December 2002.  In January 2003, the 
Veteran was noted to have had a normal ear, nose, and throat 
examination.  In May 2003, the Veteran denied epistaxis or 
sinus infections, and examination of the nose was noted to 
show no discharge, epistaxis, lesions, or sinus tenderness.  
In December 2007, it was noted that the Veteran had no 
purulent discharge.

However, VA treatment records do indicate treatment on two 
occasions for complaints related to sinusitis.

In February 2005, the Veteran was seen in emergent care 
complaining of sinus congestion and drainage.  On 
examination, the Veteran had a reddened oropharynx without 
exudates.  He was diagnosed as having acute sinusitis and was 
prescribed Keflex.

In May 2006, the Veteran was treated for complaints of chills 
with cough and yellow and thick sputum, and a runny nose.  
The Veteran reported that his symptoms had been on and off 
for a month.  On examination, maxillary sinuses were tender 
to palpation.  The Veteran was diagnosed as having sinusitis 
with bronchitis and was proscribed bactrim ds for 14 days.  

The Veteran was provided two QTC examinations in connection 
with his claim.

On a November 2003 QTC examination, the Veteran reported 
sinusitis occurring one to two times per year with each 
episode lasting for two weeks.  He reported not being 
incapacitated during the attacks, but having headaches.  It 
was noted that antibiotic treatment was needed for his 
sinusitis, and that there was no functional impairment 
resulting from the condition.  On examination, no sinusitis 
was detected, and sinus x-ray results were within normal 
limits.  

The Veteran was provided another QTC examination in June 
2008.  At the time of examination, the Veteran reported that 
painful sinuses in the maxillary and frontal areas and temple 
headaches, as well as blockage and running of the nose, had 
occurred intermittently over many years.  He also reported 
that he had had an infection of the sinuses and at one time 
was treated with Keflex and Entex, that he had had multiple 
episodes of antibiotic treatment, and that his problems were 
year-round but worse in the spring.  On examination of the 
nose, there was nasal obstruction on the right of 
approximately 50 percent and on the left of 25 percent.  
There was no deviation of the septum or nasal polyps or 
scars.  There was evidence of rhinitis, which appeared to be 
allergic rhinitis exhibiting clear mucus within the nose.  
Sinus examination revealed tenderness over the right 
maxillary sinus.  A complete paranasal sinus series showed 
chronic bilateral maxillary sinusitis with a retention cyst 
in the base of the right maxillary sinus, and otherwise 
negative parasnasal sinuses.  A September 2008 addendum to 
the examination report indicates a diagnosis of allergic 
rhinitis and chronic bilateral maxillary sinusitis.

The Board finds that the above evidence reflects that the 
criteria for a compensable disability rating under both DC 
6522 and DCs 6510-6514 have not been met.

First, the Veteran's allergic rhinitis does not approximate 
the criteria for a compensable rating under DC 6522.  On June 
2008 QTC examination of the nose, there was noted to be 
evidence of rhinitis, which appeared to be allergic rhinitis 
exhibiting clear mucus within the nose.  However, nasal 
obstruction on the right was approximately 50 percent and on 
the left it was 25 percent, and there were no nasal polyps or 
scars.  There is no evidence of record indicating that the 
Veteran's allergic rhinitis without polyps has been 
productive of greater than 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  Thus, a compensable disability rating for allergic 
rhinitis is not warranted.

Second, while the Veteran has been diagnosed as having 
chronic bilateral maxillary sinusitis with a retention cyst 
in the base of the right maxillary sinus, the record does not 
reflect one or two episodes of sinusitis per year requiring 
bed rest, treatment by a physician, and antibiotic treatment 
lasting four to six weeks, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

The only episodes related to the Veteran's sinusitis that are 
noted in the medical record as requiring treatment by a 
physician and antibiotics were those in February 2005 and May 
2006.  At those times, the Veteran complained of sinus 
congestion and drainage, and he was noted to have had a 
reddened oropharynx without exudates, and maxillary sinuses 
tender to palpation.  However, there is no indication that 
such episodes were incapacitating, that they required bed 
rest, or that they required treatment with antibiotics 
lasting for four to six weeks.  Rather, in May 2006 it was 
noted that the antibiotic was prescribed for 14 days.  Also, 
on the Veteran's November 2003 QTC examination, he reported 
sinusitis occurring with headaches one to two times per year 
with each episode lasting for two weeks, but not being 
incapacitated during the attacks.

Furthermore, while the record reflects chronic bilateral 
maxillary sinusitis with a retention cyst in the base of the 
right maxillary sinus, established by radiological evidence, 
it does not reflect three to six episodes per year involving 
headaches, pain, and purulent discharge or crusting.  Even 
when the Veteran sought medical treatment for his symptoms 
related to sinusitis in February 2005 and May 2006, he was 
not noted to have had purulent discharge or crusting, and 
purulent discharge or crusting have been noted nowhere else 
in the medical record.  

The Board notes the Veteran's reports in June 2008 that his 
problems were year-round, but were worse in the spring.  
However, the Board again notes that nasal examinations of the 
Veteran in VA treatment records have generally been 
unremarkable.  The record reflects intermittent flare-ups of 
the Veteran's sinusitis over the years, which have involved 
headaches, pain, and nasal congestion and drainage, but it 
does not reflect three to six such episodes per year, and it 
does not reflect any involving purulent discharge or 
crusting.

Finally, the veteran has submitted no evidence showing that 
either his hiatal hernia with gastric ulcer and intermittent 
functional gastroenteritis or allergic rhinitis markedly 
interfered with employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that either disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Accordingly, a compensable disability rating for allergic 
rhinitis with history of sinusitis is not warranted.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a compensable rating.  See 
Hart, 21 Vet. App. at 505.


ORDER

New and material evidence having not been received, reopening 
of the claim for service connection for hypertension is 
denied.

A disability rating in excess of 10 percent for hiatal hernia 
with gastric ulcer and intermittent functional 
gastroenteritis is denied.

A compensable disability rating for allergic rhinitis with 
history of sinusitis is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


